Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.l1 Page1of7

 

AUSA: Jeanine Brunson Telephone: (313) 226-9100
AO 91 (Rev. L1/11) Criminal Complaint Special Agent: Michael Parsons Telephone: (734) 887-0060
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America
v,

 

Thomas TLUCZEK case: 2: 19-mj-30859
- Unassigned: M
Judge: Un O19 At 94:01 P LW)
Filed: 10-21 “2 $ TLUCZEK (CMP)(M
THOMA
USAV.
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 19, 2019 and October 19, 2019 in the county of Washtenaw in the
Eastern District of Michigan , the defendant(s} violated:
Code Section Offense Description
18 USC § 922{¢)(1) Felon in possession of a firearm
18 USC § 922(a}(6) False/fictitious statements to a federal firearms licensee

This criminal complaint is based on these facts:
see attached affidavit.

 

Continued on the attached sheet.

 

 

Complainant's signature

Michael Parsons, Special Agent (ATF)
Printed name and title

Sworn to before me and signed in my presence.

é Feiner, ol : Petes,

 

 

 

Date: 92 Bh oe oe fs b Judge's signature
City and stale: Detroit, Michigan Hon. Anthony P. Patti, United States Magistrate Judge

Printed name and title
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.2 Page 2of7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael 8. Parsons, being duly sworn, do hereby state the
following:

I, INTRODUCTION

1. Tama Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF). I have been a Special Agent since
September of 2000. I have been involved in numerous investigations
regarding firearms, firearms licensing, and narcotic laws resulting in
successful federal prosecutions.

2. The statements contained in this affidavit are based on my
personal knowledge and information provided to me by and/or through
other law enforcement agents, investigators, and individuals with
knowledge of this matter. This affidavit does not provide every detail
known to law. enforcement about this investigation.

3. This affidavit provides information necessary to establish
probable cause that Thomas TLUCZEK (XX/XX/1983) has violated Title
18, United States Code, Section 922(g)(1), felon in possession of a
firearm, and Title 18, United States Code, Section 922(a)(6), making

false statements to a firearm dealer.

 
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.3 Page 3 of 7

II. PROBABLE CAUSE

4. On September 24, 2019, Affiant received information from
CC Coins, a Federal Firearms Licensee located in Dearborn Heights,
Michigan, that Thomas TLUCZEK purchased a Taurus .380 caliber
pistol, on September 19, 2019 using identification stolen from victim J.
G.

5. CC Coins’ Store Manager stated to Affiant that TLUCZEK
attempted to purchase firearms two previous times in the past from
them but that he was denied both times through the National Instant
Criminal Background Check System (NICS). During both attempted
firearms purchase TLUCZEK checked “no” to box 11.c. have you ever
been convicted in any court of a felony. Those attempted purchases of a
firearm occurred on April 20, 2018 and August 17, 2018 at CC Coins.

6. Store Manager stated that he was not working on September
19, 2019, but if he had been, he would have recognized TLUCZEK and
would have prevented the firearms purchase. Store Manager stated
that he noticed LUCZEK purchased the firearm on September 20,
2019, when he was going through the previous day’s credit card receipts

and recognized TLUCZEK’s name on one of the receipts. Store

 
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.4 Page 4of7

Manager stated that he immediately went through the previous day’s
firearms sales and noticed that TLUCZEK used an ID in the name of J.
G. to complete the ATF Form 4473 but TLUCZEK used his (TLUCZEK)
credit card to pay for the purchase.

7. Store Manager stated that he went through CC Coins
security video surveillance system and recognized the individual that
purchased the above mentioned firearm on September 19, 2019, as
Thomas TLUCZEK. Mr. Stern provided Affiant a copy of this video.

8. On September 24, 2019, Affiant interviewed J.G. in regards
to his identification being used by Thomas TLUCZEK on September 19,
2019, at CC Coins to purchase a firearm. J.G. stated that his
identification was stolen back around October of 2018. J.G. stated that
he had stopped at a gas station with TLUCZEK in his car and that he
had left his identification in the middle console. J.G. stated that when
he got home he noticed his identification was gone and that he
suspected TLUCZEK had taken it as TLUCZEK was the only person in
the vehicle with J.G. J.G. stated that TLUCZEK would not admit to
taking his identification so J.G. just went and got another one and

stopped hanging around with him.

 
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelID.5 Page5of7

9. On October 16, 2019, Bureau of Alcohol, Tobacco, Firearms
and Explosives executed a Federal Search Warrant at XXX5 N Silvery
Lane, Dearborn Heights, Michigan. Inside the location was Thomas
TLUCZEK. The following items were seized from the location:

a. Taurus Model Spectrum, .380 caliber pistol.
_ b. J.G.’s identification.

10. On October 16, 2019, TLUCZEK was read his Miranda
Rights by Affiant which was witnessed by ATF Special Agent Candace
Booth. TLUCZEK acknowledged that he understood his rights.
TLUCZEK admitted to taking J.G.’s identification and to using J.G.’s
identification to purchase the Taurus pistol. TLUCZEK also admitted
to being a convicted felon.

li. Affiant conducted a computerized criminal history check of
TLUCZEK. TLUCZEK is currently on probation for Identity Theft and
has the following felony convictions:

a. 2015 — Felony — Identity Theft.
b. 2015 — Felony — Burglars Tools, Possession.

ce. 2018 — Felony ~ Motor Vehicle Unlawful Driving Away.

d. 2018 — Felony — Financial Transaction Device, Possession.

 
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.6 Page 6 of 7

e. 2018 — Felony — Stolen Property Receiving/Concealing, less
than $20,000.
12. Affiant is an expert in the Interstate Nexus of Firearms.
The Taurus Model Spectrum, .380 caliber pistol, recovered from
TLUCZEK, was manufactured outside the State of Michigan, thereby

travelling in interstate commerce.

[SPACE INTENTIONALLY LEFT BLANK]

 
Case 2:19-cr-20725-AC-APP ECF No.1 filed 10/21/19 PagelD.7 Page 7 of 7

Ill. CONCLUSION
13. Probable cause exists that Thomas TLUCZEK, a convicted

felon, was in possession of the above described firearm in the city of
Dearborn Heights in the Eastern District of Michigan, said firearm .
having travelled in interstate commerce, in violation of Title 18 U.S.C.
§ 922(g)(1). Further, probable cause exists that Thomas TLUCZEZ
obtained the Taurus, .380 caliber pistol after making false statements

to a firearm dealer, in violation of Title 18, United States Code, Section
922(a)(6).

Respectfully submitted,

Le fii ee
wee OE wee gene
ee gto ov a : a

e

 

Michael S. Parsons, Special Agent
Bureau of Alcohol, Tobacco, Firearms,
and Explosives

Sworn and subscribed to before me on
this 21st day of October 2019.

fit foe

HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

 

 
